Seawell, J.
delivered the opinion of the Court.
The plaintiff has brought an action to recover from defendant for an alleged breach of contract on his part, and it is *108necessary the plaintiff should show that he has been guilty of no default. The articles on which the suit is brought, stipulate that a race is to be run at a particular day and place, between two horses, for two hundred dollars—they, therefore, do not contemplate that either is to trust the other; for no day being named for payment, that day is to be understood; and the winner, according to the import of the articles, would be immediately entitled to receive the money, which he could not obtain unless the loser had it to pay—and he who sues for a violation must show he was ready and prepared to do every thing requisite on his part.
Cameron, being of counsel for plaintiff, gave no opinion,
Wherefore, we are of opinion the rule for a new trial should be discharged,